Name: 95/278/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 July 1995 appointing members of the Court of First Instance
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  personnel management and staff remuneration
 Date Published: 1995-07-22

 Avis juridique important|41995D027895/278/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 July 1995 appointing members of the Court of First Instance Official Journal L 172 , 22/07/1995 P. 0023 - 0023DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 17 July 1995 appointing members of the Court of First Instance (95/278/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof, Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1), Having regard to Decision 95/1/EC, Euratom, ECSC of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union (2), and in particular Article 10 amending Article 2 (1) of Decision 88/591/ECSC, EEC, Euratom and Article 31 (2) amending Article 157 (2) of the Act of Accession thereof, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed judges to the Court of First Instance for the period 1 September 1995 to 30 August 2001: Mr Donal Barrington, Mr Christopher Bellamy, Mr Rafael GarcÃ ­a-Valdecasas y FernÃ ¡ndez, Dr Heinrich Kirschner, Ms Pernilla Lindh, Mr AndrÃ © Potocki, Dr Antonio Saggio. Done at Brussels, 17 July 1995. The President J. SOLANA